          Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
GASBUDDY, LLC,                                )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )      CIVIL ACTION NO. 20-11470
                                              )
PAGEMASTER CORP.,                             )
                                              )
        Defendant.                            )
                                              )

                     COMPLAINT AND DEMAND FOR TRIAL BY JURY

                                       INTRODUCTION

        1.      This action arises from a breach of a written promotion agreement between plaintiff

and defendant under the terms of which defendant provided smartphones free of charge to

consumers who agreed to sign-up for one month of cellular service and enroll in an automatic

payment plan, with the right to cancel anytime. The promotion did not require consumers to submit

to credit checks or enter service contracts. Consumers who participated in the promotion were

given the choice to receive plaintiff’s mobile travel and navigation app, which gives users ways to

save money on gas at service stations throughout North America.

        2.      In accordance with the terms of the agreement, defendant launched the promotion

including on-line advertisements endorsing a one-month enrollment with the right to cancel at any

time. Thereafter, however – despite the requirements of the Agreement – defendant insisted upon

changes to the on-line promotional language visible to consumers requiring consumers to pay a

minimum of two months cellular service before being allowed to cancel. Despite demand,

defendant failed and refused to revert to the terms of the Agreement. Defendant’s violation of the

parties’ agreement caused plaintiff to sustain damages.

ACTIVE 50786247v1
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 2 of 10



                                               PARTIES

       3.      Plaintiff GasBuddy, LLC (GasBuddy) is a Delaware limited liability company, duly

registered to do business in the Commonwealth of Massachusetts, with its principal place of

business at 99 Chauncy Street, 4th Floor Boston, Massachusetts.

       4.      Upon information and belief, defendant PageMaster Corporation (PageMaster) is a

California corporation with its principal place of business at 100 E. Thousand Oaks Blvd.,

Thousand Oaks, California.

                                 JURISDICTION AND VENUE

       5.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. 1332, in that this

is an action between citizens of different states and the matter in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs.

       6.      The Court has personal jurisdiction over defendant pursuant to Fed. R. Civ. P. 4(k)

and Massachusetts Gen. Laws ch. 223A, § 3(a) – (b), in that defendant transacts business in this

Commonwealth and entered into a contract with a Massachusetts company to supply services and

things in the Commonwealth and elsewhere. Indeed, the promotion at the heart of the controversy

was marketed to consumers nationwide, including in the Commonwealth of Massachusetts. The

causes of action asserted herein arise out of the parties’ business and contractual relationship.

       7.      Venue is proper in the United States District Court for the District of Massachusetts

under 28 U.S.C. 1391(a)(2) because a substantial part of the events or omissions giving rise to

plaintiff’s claims occurred here, and under 28 U.S.C. 1400.




                                                 -2-
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 3 of 10



                            FACTS APPLICABLE TO ALL CLAIMS

A.     Promotion Agreement Between GasBuddy and PageMaster

       8.      GasBuddy is an award-winning travel and navigation app (App) that gives users 27

ways to save money on gas at 150,000 gas stations throughout North America. It has been

downloaded nearly 90 million times and is one of the highest-rated apps in the history of the Apple

App Store. GasBuddy’s mission is to provide drivers with better gas “smileage” and has helped

Americans save $3 billion in fuel since its founding in 2000.                   PageMaster is a

promotional/marketing company that develops and executes national consumer-targeted

smartphone promotions.

       9.      On July 31, 2018, the parties entered into a written Promotion Agreement Between

PageMaster Corporation and GasBuddy, LLC (Agreement) under the terms of which PageMaster

agreed to provide smartphone devices to consumers on behalf of GasBuddy and deliver the

GasBuddy App to those consumers who opted-in via SMS (Promotion). As set forth in the

Agreement, GasBuddy’s objective in sponsoring the Promotion was to “increase customer

acquisition” for its App.

       10.     Upon the execution of the Agreement, GasBuddy paid PageMaster five hundred

thousand dollars ($500,000.00) as required under the Agreement. The Promotion started on

October 1, 2018 and ran through September 30, 2019. A true and accurate copy of the Agreement,

which is governed by the law of the State of California, is attached hereto as Exhibit A.

       11.     Under the terms of the Agreement, “Consumers” were offered smartphones free of

charge, required to “activate their device for a period of one month”, required to enroll in an

automatic payment program (referred to in the Agreement as “AutoPay”), and were permitted to

cancel any time. (Agreement § 2). The right to cancel at any time was affirmed by the Agreement


                                               -3-
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 4 of 10



insofar as Consumers were only required to pay for the first month of service and not required to

sign a contract. (Agreement ¶3).

       12.     PageMaster’s responsibilities under the Agreement included, without limitation:

               a.      establish and maintain a website for ordering for this Promotion;

               b.      provide a minimum of 500,000 [smartphone] devices for the fulfillment of
                       this promotion to all Consumers who agree to the terms of this Promotion,
                       including payment of their first month of service and enroll in AutoPay; and

               c.      deliver the GasBuddy Android application via sms-protocol to all
                       Consumers who receive an Android device in this Promotion and opt-in to
                       receive the GasBuddy mobile app.

(Agreement ¶4).

       13.     For its part, GasBuddy was obligated to:

               a.      prepare and distribute… all artwork, advertising, marketing, Android
                       application, promotional and landing page materials to be used for thie
                       Promotion;

               b.      create and maintain an online landing page on GasBuddy, LLC’s own
                       website, which contains all the terms, conditions, images and other
                       requirements of the offer; and

               c.      submit in advance all artwork, advertising, marketing, Android application,
                       promotional, press-releases and landing page materials to PageMaster
                       Corporation for approval as provided in Paragraph 8 [of the Agreement].

(Agreement ¶5) (emphasis added).


       14.     Paragraph 8 of the Agreement vested PageMaster “in its sole discretion … the

unconditional right to approve the accuracy of the description of the device Promotion and the use

of trademarks, advertising, artwork and logos, photographs, press-releases, and the descriptions of

products and services provided by the airtime service provider or any third-parties participating in

the Promotion within ten (10) days after submission.”




                                               -4-
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 5 of 10



B.     PageMaster Unliterally Alters the Terms of the Promotion

       15.    In August 2018, and consistent with the Agreement, GasBuddy submitted

promotional language for PageMaster’s review and approval. These materials included images to

be displayed on GasBuddy’s on-line landing page describing the terms and conditions of the

Promotion including “Pay 1 month of wireless service + autopay. Cancel Anytime.” An exemplar

of the marketing material submitted by GasBuddy to PageMaster for approval follows:




This promotional material was approved by PageMaster and launched on GasBuddy’s and

PageMaster’s landing page in August/September 2018.

       16.    Despite the requirements of the Promotion, PageMaster insisted on changing the

on-line promotional language visible to consumers, stating: “Pay 1/mo of wireless service + 1/mo

auto-renew.” (emphasis added).       The altered terms and conditions further stated that

“[c]onsumer[s] may change or cancel their service plan and/or auto-renew after 60 days of

continuous use.” (emphasis added). On November 14, 2018, GasBuddy (Mike DiLorenzo) e-

mailed PageMaster (Marc Resnick) to demand that the issue be corrected and confirm that

consumers were only required to pay for one month of service, enroll in AutoPay, and could cancel

before being charged for the second month, as contemplated by Paragraph 2 of the Agreement.

Mr. Resnick (PageMaster) responded to the e-mail stating PageMaster would “allow GasBuddy

                                              -5-
           Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 6 of 10



consumers to cancel if they wish.” Mr. DiLorenzo (GasBuddy) responded to Mr. Resnick’s e-mail

stating, “Thank you – adhering to the initial terms [of the Agreement] is satisfactory to us,

thank you. I will let my team know we are proceeding as we were/always thought.” (emphasis

in original). Mr. Resnick never responded to Mr. DiLorenzo’s e-mail or otherwise refuted the

notion that the terms of the Agreement allowed consumers to cancel after the first month without

having to pay for a second month.

       17.     In January 2019, GasBuddy began marketing a new handset to consumers under

the Promotion through its website’s landing page. Consistent with the Agreement, GasBuddy

promoted the single month payment, enrollment in AutoPay, and cancel anytime terms. An

exemplar of the marketing material submitted being utilized in connection with the Promotion

follows:




These marketing materials were approved by PageMaster.

       18.     Shortly after these promotional materials went live, however, PageMaster (Debynn

Scherpenborg) e-mailed GasBuddy (Mike DiLorenzo) stating that the Promotion “guidelines have

been updated” and PageMaster could no longer inform consumers they could “Cancel anytime.”

                                             -6-
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 7 of 10



This message conflicted with Paragraph 2 of the Agreement, Mr. Resnick’s November 14, 2018

e-mail, and the manner in which the Promotion had been administered since its inception.

       19.     On February 20, 2019, PageMaster sent revised marketing guidelines to GasBuddy

requiring consumers to be enrolled for two months of cellular service, and made no mention of

cancellation, but instead informed consumers that they would be provided a smartphone device

“[w]hen you pay for 2 months wireless service and referred consumers to terms and conditions on

the order page. GasBuddy (Mike DiLorenzo) e-mailed PageMaster demanding that PageMaster

revert to the negotiated terms of the Agreement: (a) first month payment, (b) enroll in AutoPay;

and (c) cancel anytime. PageMaster refused GasBuddy’s request.

                                     CAUSES OF ACTION

                                           COUNT I
                                    (Fraudulent Inducement)

       20.     Plaintiff repeats and realleges paragraphs 1 through and including 19 set forth

above as if the same were fully set forth herein.

       21.     A material term of the Promotion that induced GasBuddy to enter into the

Agreement was PageMaster’s representation that consumers could cancel any time after the

payment of the first month’s cellular fee. In other words, consumers could obtain a free phone,

pay for one month’s cellular service, and then cancel without further obligation.

       22.     The consumers’ right to cancel after payment on one month’s cellular service is

memorialized in the Agreement. Under the terms of the Agreement, “Consumers” were offered

smartphones free of charge, required to “activate their device for a period of one month”, required

to enroll in an automatic payment program (referred to in the Agreement as “AutoPay”), and were

permitted to cancel any time. (Agreement § 2). The right to cancel at any time was affirmed by



                                                -7-
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 8 of 10



the Agreement insofar as Consumers were only required to pay for the first month of service and

not required to sign a contract. (Agreement ¶3).

        23.    Upon information and belief, PageMaster’s representation to GasBuddy that

consumers could cancel after one month was false when made.

        24.    Upon information and belief, PageMaster intended that GasBuddy rely on the

misrepresentation.

        25.    GasBuddy reasonably relied on PageMaster’s representation and was harmed as a

result. GasBuddy’s reliance on PageMaster’s representation was a substantial factor in causing its

harm.

                                          COUNT II
                                      (Breach of Contract)

        26.    Plaintiff repeats and realleges paragraphs 1 through and including 25 set forth

above as if the same were fully set forth herein.

        27.    GasBuddy performed substantially all of its obligations under the Agreement

including, without limitation, paying PageMaster $500,000 to launch and oversee the Promotion.

        28.    The Agreement required PageMaster to endorse a Promotion that allowed

consumers to cancel at any time after paying for 30 days cellular service. Indeed, the right to

cancel at any time is reflected in the marketing materials approved and utilized by PageMaster at

the time the promotion was launched, was affirmed by PageMaster in writing months after the

Promotion began, and was the way in which the Promotion was administered prior to February

2019, when PageMaster unilaterally breached the Agreement.

        29.    Despite the clear an unambiguous contractual obligation to allow consumers to

cancel at any time, PageMaster’s conduct aforesaid breached the Agreement.



                                                -8-
         Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 9 of 10



       30.     As a direct and proximate result of defendant’s breach of Agreement as detailed

herein, GasBuddy has been and continues to be damaged, in an amount unknown at present but in

no event less than the jurisdictional limit of this Court.

                                         COUNT III
                    (Breach of the Covenant of Good Faith and Fair Dealing)

       31.     Plaintiff realleges and incorporates by reference all of the allegations contained in

Paragraphs 1 through 30 above as if fully set forth herein.

       32.     The Agreement is governed by and construed under the laws of the State of

California, which imputes a covenant of good faith and fair dealing in every contract.

       33.     PageMaster’s conduct as set forth above constitutes one or more breaches of the

covenant of good faith and fair dealing.

       34.     As a direct and proximate result of PageMaster’s breaches of the covenant of good

faith and fair dealing, GasBuddy has and will continue to suffer monetary damages for which

PageMaster is liable, together with interest, costs, and attorneys’ fees.

                                     PRAYERS FOR RELIEF

       WHEREFORE, GasBuddy respectfully requests that this Court:

               a.      As to Count I, enter judgment in favor of GasBuddy voiding the
                       Agreement ab initio and award GasBuddy monetary damages in an
                       amount to be determined against PageMaster, together with interest,
                       costs, attorneys’ fees, and other amounts recoverable under the
                       Agreement and applicable law;

               b.      As to Count II-III, enter judgment in favor of GasBuddy and award
                       GasBuddy monetary damages in an amount to be determined against
                       PageMaster, together with interest, costs, attorneys’ fees, and other
                       amounts recoverable under the Agreement and applicable law;

               c.      Grant such other relief as the Court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.


                                                 -9-
      Case 1:20-cv-11470-WGY Document 1 Filed 08/04/20 Page 10 of 10



                                           Respectfully submitted,

                                           GASBUDDY, LLC
                                           By its attorneys,


                                           /s/ John F. Farraher, Jr.
                                           John F. Farraher, Jr. (BBO # 568194)
                                           GREENBERG TRAURIG, LLP
                                           One International Place
                                           Boston, MA 02110
                                           (617) 310-6029
                                           farraherj@gtlaw.com


DATED: August 4, 2020




                                  - 10 -
